Citation Nr: 1539161	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder.   

2.  Entitlement to service connection for a back disorder with associated lumbar radiculopathy (sciatica) of the left lower extremity.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing has been associated with the record.  

At the Board hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  However, as discussed further below, there appears to be an issue with downloading the information submitted.  

The Board observes that in his January 2011 claim, the Veteran requested service connection for his sciatic nerve that was injured during basic training while in service.  In this claim, he also mentioned his lower back and reported pain and numbness in his back and left lower extremity.  The Board observes that a claim for back condition was previously denied in a November 1976 rating decision.  However, in the instant case, the Veteran characterized his claim as sciatica or nerve damage of the left leg as opposed to a back disorder.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  As in the instant case, a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015).

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8   (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

In the instant case, the Veteran left leg radiculopathy has been attributed to his back disorder.  The Veteran himself has described the same symptoms such as low back pain and pain and numbness in his left lower extremity as previously described in conjunction with his prior claim.  In other words, the current claim to reopen is not based on a separate or distinct diagnosis, symptoms or facts from the Veteran's initial claim.  Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a back disorder with associated radiculopathy of the left lower extremity.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim for service connection for a back disorder has been received, the Board has characterized his claim pursuant to Brokowski, Robinson, and Clemons as set forth on the front page of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that this appeal was processes using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  
  
The reopened issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1976 rating decision, the RO denied a claim for service connection for a back disorder; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the November 1976 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder with associated lumbar radiculopathy (sciatica) of the left lower extremity.   



CONCLUSIONS OF LAW

1.  The November 1976 rating decision that denied a claim for service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The additional evidence received since the November 1976 rating decision is new and material, and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to reopen his claim for service connection for a back disorder with associated left lower extremity radiculopathy.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for a back disorder in November 1976 as the claimed condition was not shown by the evidence of record.  In this regard, the Veteran had failed to report to a scheduled VA examination to assess the nature and severity of any claimed back disorder.  The Veteran did not initiate an appeal from the November 1976 determination and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the November 1976 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Since the November 1976 rating decision, additional evidence has been associated with the record, including additional statements and Board hearing testimony from the Veteran, post-service VA treatment records, and November and December 2011 VA examination reports.  Post-service VA treatment records continued to show complaints of chronic low back pain with left leg sciatica pain.  Although not finding any nexus to service, the December 2011 VA nerve examination diagnosed lumbar radiculopathy (sciatica), left sided, and the November 2011 lumbar spine examination showed a diagnosis of mild scoliosis of the thoracic spine from a 1972 x-ray.  

In his statements of record and at the Board hearing, the Veteran reported that he injured his back during basic training in service and had experienced the same low back pain within tingling down his left leg since the injury in service.  He also indicated that he engaged in no physical activities post-service, but was unable to seek treatment earlier due to finances.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).     

The Veteran has competently testified that he experienced the same back and left lower extremity pain since service.  Moreover, although the Veteran's exact diagnosis of the lumbar spine is unclear with the exception of lumbar radiculopathy, the medical evidence of record does appear to show that the Veteran suffers from a chronic disability, which was the basis for denial in the prior rating decision.  Thus, given the Veteran's competent lay statements and hearing testimony, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, as well as the current medical evidence continuing to document chronic low back pain, the evidence received since the November 1976 rating decision is new and material as it is not redundant of evidence already of record in November 1976, and relates to the unestablished fact of whether the Veteran has a low back disability with associated left lower extremity radiculopathy that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for back disorder is reopened; the appeal is granted to this extent only.


REMAND

In light of reopening the claim for service connection for a back disorder, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection on the merits so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board observes that the at the Board hearing, the Veteran submitted a disc containing his Social Security Administration (SSA) records along with a waiver of such evidence.  However, it appears that due to an encryption program on the disc, the Board was unable to view and/or download the records.  As the VA has an obligation to obtain relevant SSA records, the AOJ should take appropriate steps, including contact the Veteran if necessary, to obtain his SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

Again, the Veteran has reported injuring his back in service and experiencing back pain with left lower extremity pain since that time.  Service treatment records showed that in February 1972, an x-ray of the chest showed mild scoliosis mid to upper thoracic spine.  It does not appear that a further x-ray of the lumbar spine was completed.  In April 1972, the Veteran reported complaining of his left leg.  That same month, abrasions on the back were noted and he was put on limited duty for such.  In June 1972, there was a bump on the leg.  Although no abnormalities were noted on examination, in his report of medical history at discharge dated January 1975, the Veteran reported leg cramps.  Shortly after service in June 1976, the Veteran filed a claim asserting back and left leg pain.  

As noted above, the Veteran was afforded VA examinations in November and December 2011.  The November 2011 spine examination showed a diagnosis of mild scoliosis thoracic spine that was shown on x-ray in 1972.  The examiner did not opine whether this condition was directly related to service, but rather opined that it was not secondary to a service-connected condition.  The examiner rationalized that sciatic nerve injury is often due a back condition, but a back condition is not due to sciatica.  The examiner noted in another part of the examination that the nerve examination was not completed prior to his review.  Subsequently, the December 2011 nerve examination showed a diagnosis of lumbar radiculopathy (sciatica), left sided.  However, the examiner opined that this claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness because the Veteran's service treatment records did not document evaluation/management for any medical conditions that might be related to the current diagnosis of lumbar radiculopathy.  

However, the Board finds that these examinations are inadequate for appellate review.  In this regard, the November 2011 VA examiner failed to opine as to whether the Veteran's lumbar disorder was directly related to the incidents in service.  Moreover, the December 2011 VA examiner failed to consider the incidents documented in the service treatment records.  Further, both VA examiners did not appear to consider the fact that shortly after service, the Veteran filed a claim for service connection reporting low back and left leg pain, which would appear to support his contentions of pertinent symptomatology since service.  The Board also finds it significant that despite the Veteran's reports of chronic low back pain and objective findings of lumbar radiculopathy, no imaging studies have been performed to determine the current lumbar spine diagnosis.  

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies discussed above and in light of the possibility of additional evidence being obtained, the Board finds that the Veteran should be afforded another VA examination with etiological opinion to address the Veteran's low back disorder with associated radiculopathy of the left lower extremity.  At the Board hearing, the Veteran described an incident which appeared to indicate a possible bias on the part of the December 2011 VA examiner.  As such, the Board finds that any neurological examination should be performed by another examiner, if possible.   

Lastly, the Veteran testified that he has received continuous treatment at the VA since approximately 2007.  Treatment records from January 2010 to January 2014 have been associated with the Veteran's Virtual VA record.  However, it appears that prior and more recent treatment records may exist.  Moreover, in a June 1976 initial claim for benefits, the Veteran indicated that he had been seen at the Orlando, Florida VA Outpatient Clinic for left leg pains that same month.  However, it does not appear that these records were ever requested.  As such, any outstanding VA treatment records that should be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's SSA records, to include a copy of any determination on the Veteran's claim for disability benefits, as well as copies of all additional medical records underlying its determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the record.

2.  Obtain VA treatment records dated prior to January 2010 and from January 2014 to the present.  Specifically request treatment records dated from June 1976 from the Orlando VAOPC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination with a different VA examiner if possible so as to determine the nature and etiology of his low back disorder with left lower extremity radiculopathy.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  All necessary tests, including x-rays, should be performed.  Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should identify all currently diagnosed low back disorders. 

For each currently diagnosed low back disorder, the examiner should opine, whether it is at least as likely as not (a 50 percent or greater probability) that each disorder is directly related to service.  

In rendering this opinion, the examiner should consider the service treatment records, post-service treatment records, the November and December 2011 VA examinations, and the lay statements of record and Board hearing testimony, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue, including the assertions in his June 1976 claim.  

A rationale for the opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated on the merits based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


